Title: To Thomas Jefferson from George Twyman, [ca. 30 September 1791]
From: Twyman, George
To: Jefferson, Thomas



Worthy Sir
[ca. 30 Sep. 1791]

The very great enequality in our Circumstances, But more in knowledg, Education, and preferment, makes it indisputable that you Can hope, or expect, any Sattisfaction from any Conversation that might be between us. And a Bare Sight of each-other must be full as little.—And although I have not Before now been to see you, yet I must say it is not for want of a Due Respect.—For being so sensible of your abillities, and my own weakness, am Bound to Conclude that my Confined thoughts to, and ingagements in, Domestick affairs, Can add nothing to your noble and Exalted minde.—What has attached my affections to you, I leve you to Judge, for I count no man my Superiour but as he Excels in Virtues, and none inferiour but for the Contrary.—However for the present, interest as wel as sattisfaction, induces me to make you a Visit, which I intend Shall be on monday, next.—And be the Case as it may, I shall be Sattisfied only to be inrol’d, and rather know, That I am your friend, which will better appear if ever it should be wanted.—In reasonable Service,

George Twyman

